DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 10,910,832 to Yoshida, and in view of USPN 5,113,489 to Cihiwsky. 
As to claim 1, Yoshida teaches a pulse shift protection method for detecting a phase-to-phase short circuit in a drive for controlling electric motors(col. 2: lines 9-19, col. 3: lines 5-24), wherein the drive provides an output voltage to the electric motor and wherein the instant, at which a short circuit detection function is executed, is chosen to minimize disturbance in the output voltage of the drive(fig. 1: “8 – short circuit failure detection unit” & fig. 1: “6 – power supply monitoring unit” wherein the power supply monitoring unit “6” monitors the three phase AC power phase-to-phase conditions and the short circuit condition is detected by the short circuit failure detection unit “8”).
Yoshida does not teach an apparatus wherein the short circuit detection function is executed at instances which are calculated online.
Cihiwsky teaches an apparatus wherein the short circuit detection function is executed at instances which are calculated online (col. 4: lines 29-36, col. 6: lines 52-68 wherein apparatus and method are taught for fault/short circuit condition processing/detection in real time/online). 
            Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Cihiwsky into 

Yoshida since Yoshida suggests a motor control system and Cihiwsky suggests the beneficial 

use of fault/short circuit condition processing/detection in real time/online in the analogous art of 

motor control technology. 

The motivation for this comes from the fact that Cihiwsky teaches apparatus and method of fault/short circuit condition processing/detection in real time/online which can be used to improve the motor control system disclosed by Yoshida.
As to claim 8, Yoshida in view of Cihiwsky teaches a drive (Cihiwsky fig. 1: “11”) for controlling an electric motor(Cihiwsky fig. 1: “12”), said driving comprising a controlling portion for generating an output signal and an output portion (Cihiwsky fig. 5: “10a”) connectable to the electric motor(Cihiwsky fig. 5: “12a”), wherein the drive (Cihiwsky fig. 5: “11a”) is provided for executing the pulse shift protection method according to claim 1.


Allowable Subject Matter
5. 	Claims 2-7, 9-16 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 11,171,596 to Kawai discloses a apparatus for detecting the phase to phase motor short circuit fault condition.
	USPN 10,495,694 to Jung discloses method and apparatus for detecting the phase to phase motor short circuit fault condition.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846